DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 13, 15-18, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (WO 2015/200173 A1) in view of Wicks et al. (NPL – Blocked isocyanates III: Part A. Mechanisms and Chemistry).
With regards to claim 1, Rolland teaches a method of forming a three-dimensional object (Abstract) comprising providing a carrier and an optically transparent member having a build surface, said carrier and build surface defining a build region there between (Fig. 1, pg 17-18), filling said build region with a polymerizable liquid (liquid resin), irradiating said build region with light through said optically transparent member to form a solid polymer (pg 17-18).  Rolland teaches that the liquid resin may be a dual cure material such that a first Part A is a light polymerizable material (pg 13) and a Part B that solidifies by another mechanism or different manner than Part A such as by heat (pg 32 ln 30-pg 34 ln 7).  Rolland teaches that the irradiation of the build region polymerizes the Part A to form a scaffold from the first component while advancing the carrier away from the build surface to form a three-dimensional intermediate (pg 6 ln 20-33, pg 33 ln 20-25).  Rolland teaches that subsequent to the irradiating step there is a solidifying and/or curing step (pg 36 ln 25-37 ln 5).  Rolland teaches for example utilizing a resin comprising a light polymerizable first component such as an acrylate or reactive diluent that forms the UV cured intermediate scaffold, heating the intermediate sufficiently to cleave a blocking agent or group from a blocked second component such as blocked polyurethane allowing the reactive blocked prepolymer to react with chain extenders (pg 37 ln 7-pg 43 ln 18).  
Rolland teaches that there are many blocking agents suitable for the isocyanate used in the invention and that those skilled in the art can couple (meth)acrylate groups to known blocking agents to create additional blocking agents that can be used to carry out the present invention while also listing several exemplary blocking agents including ketoxime, amide, imide, alcohol and amine groups (pg 38 ln 22-pg 39 ln 32).  Rolland explicitly teaches the use of methylethyl ketoxime (pg 39 ln 28).  Rolland does not explicitly state that any of the suggested blocking agents are volatile or that the heating step comprises volatilization of the blocking group out of the intermediate.
Wicks discusses the mechanisms and chemistry of blocked isocyanates (Abstract) similar to the blocked isocyanate of Rolland.  Wicks teaches that the curing schedule required for crosslinking the blocked polyisocyanates is dependent upon a variety of factors (pg 150) including temperature as the blocking agent may volatilize during the thermal treatment (Fig. 7, 8, pg 150-152).  Explicitly discussed in Wicks is the use of a methylethyl ketoxime blocked isocyanate in which heating is conducted in a manner which allows volatilization and one in which volatilization is not allowed (with and without a cover slide) (pg 151).  Wicks notes that the ability to allow evaporation of the blocking group from the material can have an effect on the curing of the material.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow volatile blocking groups explicitly taught by Rolland such as methylethyl ketoxime to volatilize during the thermal treatment through routine optimization of the curing schedule of the blocked material of Rolland as suggested by Wicks.  
With regards to claims 2 and 41, Rolland and Wicks teach using methylethyl ketoxime as discussed in claim 1 above.
With regards to claim 3, Rolland teaches using a blocked polyisocyanate (pg 38).
 With regards to claim 4, Rolland and Wicks teach using methylethyl ketoxime as discussed in claim 1 above.  Rolland teaches using a blocked polyisocyanate (pg 38).
With regards to claim 5, Rolland teaches including a polyol or polyamine (pg 45 ln 14-15).
With regards to claim 6, Rolland teaches that the object comprises an interpenetrating polymer network, a semi-interpenetrating polymer network or a sequential interpenetrating polymer network (pg 44 ln 19-33).
With regards to claim 7, Rolland teaches that the blocked isocyanate may be a precursor to a polyurethane or polyurea (pg 46-47) as well as including diols or polyols which are precursors.
With regards to claim 8, Rolland teaches using 5 or 20 or 40 or 60 or 80 or 90 percent by weight blocked component (pg 40 ln 19-20).
With regards to claim 9, Rolland teaches that the polymerizable liquid further comprises at least one photoiniator and may comprise a dye and a filler (pg 40 ln 25-27).
With regards to claim 10, Rolland teaches that the composition may include further blocked constituents such as a reactive blocked chain extender (pg 41 ln 13-14) using similar chemistry to the blocked reactive prepolymer which is described as optionally using a light reactive blocking group such as TBAEMA that cures into the material (pg 38 ln 16-21).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a reactive blocked chain extender as taught by Rolland using the similar chemistry earlier discussed in Rolland following the explicit suggestion of Rolland.
With regards to claim 12, Rolland teaches including chain extenders at 5 or 10 or 20 or 30 percent by weight (pg 40 ln 23-24).
With regards to claim 13, Rolland teaches ratios of blocked prepolymer to chain extenders within the bounds of 1:5 to 20:1 ratio as Rolland teaches using up to 90% blocked prepolymer and as low as 5% chain extender.
With regards to claim 15, Rolland teaches irradiating and/or advancing steps while continuously maintaining a dead zone of polymerizable liquid in contact with the build surface and continuously maintaining a gradient of polymerization zone between the dead zone and the solid polymer as claimed (pg 25-26).
With regards to claim 16, Rolland teaches that the optically transparent member comprises a semipermeable member and that the dead zone is carried 
With regards to claim 17, Rolland teaches that the optically transparent member comprises a fluoropolymer (pg 20 ln 5-10).
With regards to claim 18, Rolland teaches that the first component comprises a free radical polymerizable material (pg 13) and that the inhibitor comprises oxygen (pg 19).
With regards to claim 40, Rolland teaches using acetoxime, ε-caprolactam, and phenol as well as other blocking agents (pg 39).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (WO 2015/200173 A1) in view of Wicks et al. (NPL – Blocked isocyanates III: Part A. Mechanisms and Chemistry) as applied to claim 1 above, and further in view of Schwalm et al. (PN 6747088).
With regards to claim 42, Rolland teaches using known blocking agents including oxime type blocking agents, but does not teach the specific blocking agents of claim 42; however as discussed in Schwalm 2-butanone oxime and 3,5-dimethylpyrazole are well known suitable blocking agents for radiation curable compositions similar to that of Rolland (Abstract, col 6 ln 18-49) and as such would have been obvious to one of ordinary skill in the art for use in Rolland as both relate to suitable blocking agents for radiation curable compositions presenting a reasonable expectation of success, and Rolland teaches using .

Allowable Subject Matter
Claims 11 and 14 are allowed.


Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the blocking group of Rolland in view of Wicks does not volatilize, this argument is not persuasive.  Applicant’s argument is that the passage of Rolland does not teach that the blocking group volatilizes; however, as discussed in the rejection above Wicks teaches that the isocyanate blocking agents such as methylethyl ketoxime volatilizes during cure dependent upon the temperature used during the curing schedule and is one of the same blocking agents utilized by applicant.  Applicant’s argument that the blocking agent of Rolland in view of Wicks does not volatilize does not take the place of objective evidence.  Applicant’s argument is not persuasive.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742